Citation Nr: 1739660	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982 and from June 1988 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board notes that jurisdiction rests with Providence, Rhode Island.  The Board previously remanded this matter in October 2015.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae demonstrates two characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for the Veteran's pseudofolliculitis barbae are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7806, 7820 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in January 2012.  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a copy of the Veteran's October 2013 rating decision regarding entitlement to service connection for cysts of the skin on the chest and buttocks with scarring was sent to the Veteran and a VA examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's pseudofolliculitis barbae disability has been assigned a 10 percent disability rating since February 10, 2016. 

The specific diagnosis of pseudofolliculitis barbae does not have its own diagnostic code; it has been rated by analogy under Diagnostic Code 7820, which provides for rating as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7820.

Under Diagnostic Code 7806, dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected and has required no more than topical therapy during a 12 month period is rated as noncompensably disabling.  A 10 percent rating is assigned for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is rated as 30 percent disabling.  A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, a 10 percent rating is assigned for scars with 1 characteristic of disfigurement.  A 30 percent rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of 1 feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or; with 4 or 5 characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement referred to in Diagnostic Code 7800 are: a scar 5 or more inches (13 centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding 6 square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; there is underlying soft tissue missing in an area exceeding 6 square inches; and, the skin is indurated and inflexible in an area exceeding 6 square inches.  Id., Note 1.

Initially, the Board notes that it has considered the scar codes, Diagnostic Codes 7801-7805, but finds that they are inapplicable, as the evidence does not demonstrate the Veteran's pseudofolliculitis barbae manifests with scars that are deep, painful, unstable, involve an area of 144 square inches or more, or cause any other functional limitation.

In May 2015, the Veteran testified at a Travel Board hearing regarding his claim.  He stated that his skin itched and that he had scarring that appeared as craters on his chin area.  He noted that he grew a beard to cover the scarring.  In addition, the Veteran stated that if he shaved his beard then his skin disorder worsened.    

In February 2016, the Veteran was afforded a VA examination for his claim.  The Veteran described how he could not perform a close shave due to irritation and that his beard was constantly itchy.  He also said that his wife had tweezed ingrown hairs in the past.  He reported disappointment with the icepick scarring around his mustache and beard and said that there was scarring under his beard and mustache.  The examiner noted that the scarring under his beard and mustache was difficult to see due to the facial hair.  Upon examination, the examiner stated that the Veteran's skin condition caused icepick scarring.  The total body area affected by the skin condition was less than 5 percent and the total exposed body area affected by the skin condition was more than 5 percent but less than 20 percent.  The examiner stated that the scars were too small to measure individually, but that the entire scarred area was measured at 5 centimeters by 3 centimeters.  There was also surface contour depressed on palpation and hyperpigmentation.  The approximate total area of the head, face and neck with hyperpigmentation was 15 centimeters squared.  Overall, the icepick scarring around the beard and mustache areas were depressed and darkened.

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran's pseudofolliculitis barbae more nearly approximates a 30 percent disability evaluation under Diagnostic Code 7800.  The VA examination discussed above reveals that the Veteran's pseudofolliculitis barbae has been manifested by surface contour of scar depressed on palpation.  In addition, although the scars were too small to measure individually, the Board finds that the overall affected area of 5 centimeters by 3 centimeters of icepick scarring falls under one of the 8 characteristics of disfigurement (scar at least one-quarter inch, 0.6 centimeters, wide at widest part).  The Board notes that hyperpigmentation was found; however, the combined total area for characteristics of disfigurement was only 15 squared centimeters.  The Board finds that some of these symptoms are specifically included in the 30 percent rating criteria under Diagnostic Code 7800 with two characteristics of disfigurement.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for pseudofolliculitis barbae is warranted. 

However, the Board further finds that, for the entire rating period on appeal, the Veteran's pseudofolliculitis barbae does not more nearly approximate the criteria for a 50 percent schedular rating for any period on appeal under Diagnostic Code 7800.  The Board finds that the Veteran's pseudofolliculitis barbae symptoms do not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or have four or five characteristics of disfigurement.  In addition, the Veteran's pseudofolliculitis barbae does not more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7806.  The Board finds that the Veteran's pseudofolliculitis barbae symptoms do not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  The Veteran's pseudofolliculitis barbae symptoms also do not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a  total duration of six weeks or more, but not constantly, during the past 12 month period.   

In summary, the Board finds that a 30 percent rating for pseudofolliculitis barbae, but no higher, is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Board notes that the Veteran has not raised this claim and there is no evidence in the record to suggest that his employment is affected by his pseudofolliculitis barbae.  Thus, the Board need not consider such a claim.



ORDER

Entitlement to a 30 percent disability rating for pseudofolliculitis barbae is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


